PER CURIAM.
By the concurring decisions of the three tribunals of the Patent Office, appellee's were awarded priority of invention over appellant Rose. The invention consists of heating gas to be used with oxygen in metal cutting and welding. Appellant is the junior party by over three years. This point, however, is of little importance, since the case turns upon the question of originality of invention. Only issues of fact are involved, and from an examination of the record we find no reason to disturb the findings of the various tribunals of the Patent Office. The decision of the Commissioner of Patents is affirmed.